The opinion of the court wras filed
Pek Curiam.
The service of an attachment execution has the effect of an equitable assignment of the thing attached. It puts the garnishee in the relation to the attaching creditor which he had sustained to his former creditor. He may make the same defense to the attachment by evidence of set-off or of other equities that he might have made if sued by his original creditor. If he has no defence against the latter,' he cannot set *118up one against tlie attaching creditor. A valid set-off must be of a debt or demand due at the time of the commencement of the action in which it is interposed. If the claim is not then ripe for action it cannot be set off. All the rulings of the court below are as favorable as the plaintiff in error had a right to demand.
Judgment affirmed.